Citation Nr: 0316647	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1973.  The appellant is the veteran's mother.

This appeal arose from an October 1998 rating action of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's death was caused by, as noted on the death 
certificate, complications of cirrhosis of the liver (upper 
gastrointestinal hemorrhages).

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  Cirrhosis of the liver related to Hepatitis C was not 
present in service and did not manifest itself until many 
years after discharge.

4.  No disease or injury of service origin played any part in 
the veteran's death.


CONCLUSION OF LAW

1.  The veteran's cirrhosis of the liver and Hepatitis C were 
not incurred in or aggravated by service, nor may cirrhosis 
of the liver be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2002).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has contended that the veteran contracted 
Hepatitis C from a blood transfusion that he was given after 
being injured while in service.  She indicated that, while 
the veteran was initially treated at a private facility, the 
blood had been donated by members of the Marine Corps.  She 
stated that this infection caused the cirrhosis of the liver 
that ultimately resulted in his death.  Therefore, she 
believes that service connection should be awarded to his 
cause of death.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The evidence shows that, on September 8, 1972, while the 
veteran was in deserter status, he was struck by a truck.  
According to witnesses, he had been standing in the 
southbound traffic lane; when the truck swerved to avoid him, 
he jumped in front of the truck.  There was some question at 
the time as to whether he was intoxicated.  He was given 
emergency treatment at the scene by the Deputy Sheriff and 
was subsequently transported to a private hospital.  He 
sustained bilateral tibia fractures and bilateral mandible 
fractures.  While at this facility, he underwent an 
exploratory laparotomy (which found no injuries to the 
abdomen); debridement of the tibial fracture; open reduction 
and internal fixation of the tibias; reduction of the 
mandible fracture; and a suture of the forehead laceration.  
He subsequently underwent the removal of pins from the tibia.  
There is no indication that he was given a blood transfusion.  
The appellant has argued that such a transfusion took place 
and that Marines had come to the hospital and donated the 
blood.

The veteran was then transferred to the U. S. Naval Hospital 
at Camp Pendleton, California.  He was hospitalized here from 
October 13, 1972 to January 18, 1973.  While there, he 
underwent multiple long-leg cast changes, removal of wires 
and bars from his teeth and antibiotic treatment.  There was 
no indication that he received a blood transfusion.  He was 
then readmitted on February 21, 1973, for the treatment of 
osteomyelitis of the right lower extremity.  He was released 
on May 2, 1973.  Again, there was no indication that any 
blood transfusion had been provided.  A May 2, 1973 Medical 
Board found that the veteran had been treated for 
osteomyelitis of the right tibia and fibrous ankylosis of the 
right knee.  

Numerous private treatment records from the late 1980's 
through the 1990's show the veteran's recurrent treatment for 
right deep venous thrombosis and cellulitis of the right 
lower extremity.  During a November 1990 hospitalization, he 
indicated that he had not had any transfusions.  

In January 1993, the veteran was admitted to a private 
facility after experiencing a 24 hour history of coffee 
ground emesis, black watery diarrhea, fever and chills.  An 
upper gastrointestinal series showed a bleeding duodenal 
ulcer.  He was transfused with 2 units of packed red blood 
cells; the following day, two additional units were 
transfused.  A test in June 1993 was positive for Hepatitis 
C.  In August 1994, he was hospitalized for the repair of a 
ventral hernia.  It was noted that he had a cirrhotic liver 
and a biopsy was obtained.  The biopsy confirmed hepatic 
cirrhosis with a pattern suggestive of Hepatitis C.  He 
succumbed to the complications of cirrhosis of the liver in 
August 1998.




Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cirrhosis of the liver becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1) (2002).  Willful 
misconduct is determinative if it was the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(3) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing the case, it 
is found that these duties have been met.

On August 23, 2001, the appellant was sent correspondence 
which notified her of the provisions of the VCAA.  This 
letter informed her of what evidence was of record and what 
the evidence must show to establish entitlement to the 
benefit sought.  It also informed her of what evidence was 
being obtained by VA and of what evidence and information she 
could provide to support her claim.  On April 29, 2002, RO 
personnel spoke to the appellant.  She was again told what 
evidence had been used in deciding her claim.  She was asked 
if she had any other evidence to submit; she replied that she 
had no additional evidence and did not know of the existence 
of any further evidence.  She was then sent a follow-up 
letter from the RO, which again went through the provisions 
of the VCAA.  She was again informed of what evidence and 
information was being obtained by VA and of what evidence and 
information she could provide to support her claim.  The case 
was certified to the Board and the April 2002 notification of 
this certification informed her that she could submit 
additional information.

Therefore, it is found that the RO has informed the appellant 
of the information and evidence necessary to substantiate her 
claim.  The RO had notified the appellant of what evidence 
and information was being obtained by VA and what information 
and evidence she needed to provide to substantiate her claim.  
For these reasons, further development is not needed to meet 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appellant has claimed 
that a blood transfusion that the veteran received during the 
treatment of his accident injuries resulted in infection with 
Hepatitis C, which ultimately lead to his death from 
cirrhosis of the liver.  She stated that while he was at the 
private facility for his initial treatment, witnesses saw 
service medical personnel (Marines) give the veteran blood.  
However, the evidence of record does not indicate that any 
blood transfusion was provided during this treatment.  The 
veteran was subsequently transferred to the Camp Pendleton, 
California, Hospital.  Again, there is no evidence to 
substantiate that the veteran was provided with a transfusion 
while being treated at this facility.  In November 1990, the 
veteran had provided medical history that he had had no blood 
transfusions.  The only transfusions referred to in the 
record were given at a private facility in 1993 for the 
treatment of a bleeding duodenal ulcer.  Therefore, there is 
no objective evidence that the veteran received any 
transfusion in service that could have introduced a Hepatitis 
C infection.  Significantly, Hepatitis C was never diagnosed 
in service.  In fact, it was not found until, at the 
earliest, 1993, several years following his discharge.  As a 
consequence, it cannot be found that Hepatitis C was incurred 
in service or can be presumed to have been so incurred.

Moreover, a line of duty determination had been done by the 
Marine Corps.  It was held that the veteran's injuries 
sustained during the accident were the result of his own 
willful misconduct.  A VA Administrative Decision rendered in 
May 1974 also concluded that the injuries sustained in the 
accident were the result of his own willful misconduct and 
had not occurred in the line of duty.  Because of this 
finding, any resulting disabilities could not be used to 
establish service connection for the veteran's death.

As a consequence, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

